      Case 3:21-cv-00413-CSH Document 2 Filed 03/25/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KOBBIE DOMINICK JOHNSON,             1:21-cv-6468 (NLH) (KMW)

                  Plaintiff,            MEMORANDUM OPINION & ORDER

        v.

   WEST HARTFORD POLICE
   DEPARTMENT, et al.,

                  Defendants.


APPEARANCES:

Kobbie Dominick Johnson
437048
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08103

     Plaintiff pro se


HILLMAN, District Judge

     WHEREAS, Plaintiff Kobbie Dominick Johnson filed a civil

rights complaint pursuant 42 U.S.C. § 1983 on March 24, 2021,

see ECF No. 1; and

     WHEREAS, Plaintiff is presently detained in the Camden

County Correctional Facility awaiting trial; and

     WHEREAS, Plaintiff names the West Hartford Police

Department, West Hartfield city, and the State of Connecticut as

defendants; and

     WHEREAS, Plaintiff alleges he was falsely arrested in West
      Case 3:21-cv-00413-CSH Document 2 Filed 03/25/21 Page 2 of 2



Hartford, Connecticut.    Plaintiff was extradited to New Jersey

after Connecticut authorities contacted New Jersey authorities

to verify his identify, ECF No. 1 at 6; and

     WHEREAS, Plaintiff asserts he should not have been arrested

in Connecticut.   He does not allege any constitutional

violations by New Jersey authorities or within the District of

New Jersey; and

     WHEREAS, as Plaintiff is suing Connecticut state officials

and government entities, the Court concludes the interests of

justice would be better served by transferring this action to

the District of Connecticut for resolution.       See 28 U.S.C. §

1404(a) (“For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil

action to any other district or division where it might have

been brought . . . .”);

     THEREFORE, IT IS on this     25th     day of March, 2021

     ORDERED that the Clerk shall transfer this matter to the

United States District Court for the District of Connecticut, 28

U.S.C. § 1404(a); and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail and close this matter.


                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.



                                   2
